 Case: 1:18-cv-06565 Document #: 12 Filed: 01/15/19 Page 1 of 1 PageID #:51

              LEE LITIGATION GROUP, PLLC
                          30 East 39th Street, Second Floor
                                  New York, NY 10016
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com



WRITER’S DIRECT: 212-465-1188
                 cklee@leelitigation.com

                                                                    January 14, 2019

Via ECF
The Honorable Sharon Johnson Coleman, U.S.D.J.
United States District Court
219 South Dearborn Street
Chicago, IL 60604

                 Re:      Sims v. Reckitt Benckiser, LLC
                          Case No. 18-cv-6565

Dear Judge Coleman:

        We are counsel to Plaintiff and we write jointly with counsel to Defendant.

         Further to the parties’ letter dated December 27, 2018, the parties are finalizing
the settlement documents and intend to file a Stipulation of Dismissal on or before
January 28, 2019. The parties, therefore, respectfully request that the status conference
currently scheduled for January 17, 2019 at 9:00 am be adjourned sine die. This is the
first request for an extension.

        We thank the Court for considering this matter.



Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
